DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application, claim 14 recites “means for” and each recitation is being considered under 112(f).  Support for the “switching means” can be found on page 6 in the paragraph starting with “the switching device” wherein the applicant’s claimed “switching means” is being considered as the entirety of the disclosed “switching device 58”.  Support for the applicant’s claimed “rotation stopping means” can be found in the first full paragraph of page 7, wherein the “rotation stopping means” is being considered the disclosed “rotation stopper 94”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al (US Pat No 11,027,938).
Regarding claim 1, Watanabe discloses a switching device for switching transport directions of a recording medium, the switching device comprising:
a switching member (GT1) configured to switch transport paths of the recording medium;
and at least one rotation stopper (8) configured to hit the switching member (via 7) to stop rotation of the switching member, wherein 
the at least one rotation stopper is disposed asymmetrically in a direction perpendicular to a transport direction in which the switching member transports the recording medium (i.e. on one side of the switching member, see figure 3).

Regarding claim 2, Watanabe discloses the at least one rotation stopper is disposed at least at one position in the direction perpendicular to the transport direction of the switching member, and no rotation stopper is disposed at a central portion of the switching member in the direction perpendicular to the transport direction of the switching member (as shown in figure 3).

Regarding claim 13, Watanabe discloses an image forming apparatus comprising:
a transport path (defined as “SH#” throughout the device) on which a recording medium is transported;
an image forming unit (U1) configured to form an image on the recording medium transported on the transport path; and
a switching device (GT1) configured to switch transport directions of the recording medium transported on the transport path, wherein the switching device comprises a switching member configured to switch the transport path and another transport path; and
a rotation stopper (8) configured to hit the switching member (via 7) to stop rotation of the switching member, and
the rotation stopper is disposed asymmetrically in a direction perpendicular to a transport direction in which the switching member transports the recording medium (as shown in fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al in view of Masuda et al (US Pat No 9,540,206).
Regarding claim 7, Watanabe discloses the switching member includes a guide portion (1, 2) configured to come into contact with the recording medium and guide the recording medium.  It is noted that Watanabe fails to disclose the rotation stopper is configured to hit the guide portion.  However, Masuda discloses a similar switching member (9) having a guide portion (91) for guiding sheets wherein a stopper (54) is configured to hit the guide portion (shown in figure 6A).
It would have been obvious to one having ordinary skill in the art to have modified the device taught by Watanabe with the teachings of Masuda to achieve the predictable results of providing an integral structure and reducing the cost of manufacture (e.g. obvious to try with limited, predictable results).
Allowable Subject Matter
Claim 14 is allowed.
Claim 3-6, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record disclose or suggests each and every element of the applicant’s claimed invention.  Namely, the “means” claimed in claim 14 which are interpreted under 112(f).  Further, the prior art fails to disclose the at least one rotation stopper comprises a plurality of rotation stoppers, and the rotation stoppers are disposed at a plurality of positions in the direction perpendicular to the transport direction of the switching member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art is deemed to be pertinent to the applicant’s claimed invention relating to a switching device having stopping members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619